Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 13: The nearest prior art is Gomez and Basallo. Gomez provides that in response to a trigger event or feature game election event, conducting a feature game including displaying a wheel having multiple symbol locations populated with symbols visible simultaneously and spaced apart at different angular orientations about an axis of rotation for the wheel along its circumference, each symbol indicating an option available for winning a prize for the game activation and at least some of the symbols indicating a respective prize value,  after the at least one wheel symbol location has been modified responsive to the selection of the respective player selectable item, displaying at least one spin of the wheel causing the wheel to rotate for a period of time and then stop at a particular angular orientation at which a pointer aligns with one of the wheel symbols; and awarding a prize indicated by the symbol location aligning with the pointer. 
Basallo provides while displaying the wheel, displaying a group of player selectable items in a display area separate from an area in which the wheel is displayed, providing a player one or more selections from the player selectable items.
The instant claims recite that responsive to the selection of a respective player selectable item, modifying the respective player selectable item displayed on the display 
There are no prior art references, alone or in combination, which teach such a combination of features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        




/Jason Pinheiro/Examiner, Art Unit 3715